              Case 17-22461-AJC        Doc 86   Filed 11/07/18   Page 1 of 3



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                                  MIAMI DIVISION
                                www.flsb.uscourts.gov

In re:   Tamara Vernon,                              Case No.17-22461-AJC
                                                     Chapter 13
                 Debtor(s) .
                                   /

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the First Modified Plan (DE
83); Motion to Modify Chapter 13 Plan (DE 84) and Notice of Hearing (DE 85); were
transmitted electronically to:
Nancy K. Neidich, Trustee
e2c8f01@ch13herkert.com

Office of the US Trustee
USTPRegion21.MM.ECF@usdoj.gov

Rachel L Ahlum on behalf of Creditor Everhome Mortgage
ecfflsb@aldridgepite.com, RAhlum@aldridgepite.com

Rachel L Ahlum on behalf of Creditor Habitat for Humanity of Greater Miami
ecfflsb@aldridgepite.com, RAhlum@aldridgepite.com

Wanda D Murray on behalf of Creditor Habitat for Humanity of Greater Miami
ecfflsb@aldridgepite.com, WMurray@ecf.courtdrive.com

Served Via U.S. Mail on November 7, 2018 to:

Caine & Weiner Co.
12005 Ford Road #300
Dallas, TX 75234-7262

Directv, LLC
by American InfoSource LP as agent
PO Box 5008
Carol Stream, IL 60197-5008

Habitat for Humanity of Greater Miami
c/o TIAA, FSB d/b/a EverBank
301 West Bay Street
Jacksonville, FL 32202
             Case 17-22461-AJC      Doc 86   Filed 11/07/18   Page 2 of 3




Case No.17-22461-AJC
Page 2
__________________ /


Paragon Contracting Services, LLC
PO Box 1123
Minneapolis, MN 55440-1123

Ashley Funding Services, LLC its successors and
assigns as assignee of Syndicated
Office Systems, Inc.
Resurgent Capital Services
PO Box 10587
Greenville, SC 29603-0587

Central Financial Control
PO Box 660873
Dallas, TX 75266

First Federal Credit Control
2470 Chagrin Blvd., Suite 205
Beachwood, OH 44122-5630

Account Resolution Services
1643 N. Harrison Pkwy Bldg. H, S-100
Sunrise, FL 33323

Automobile Capital Resources
6330 Manor Lane, Ste. 200B
Miami, FL 33143-4953

Credit Collection Services
PO Box 607
Norwood, MA 02062

Wakefield and Associates
PO Box 50250
Knoxville, TN 37950




                                         2
           Case 17-22461-AJC   Doc 86   Filed 11/07/18    Page 3 of 3



Case No.17-22461-AJC
Page 3
__________________ /

Dated: November 7, 2018




                                  Respectfully submitted,

                                  LEGAL SERVICES OF GREATER
                                  MIAMI, INC.

                                  By:          /s/
                                  Carolina A. Lombardi, Esq.
                                  Florida Bar No. 0241970
                                  Attorney for Debtor
                                  4343 W. Flagler St., Suite #100
                                  Miami, Florida 33134
                                  Telephone/Facsimile: (305) 438-2427
                                  Primary Email:Clombardi@legalservicesmiami.org
                                  Alternate Email: SFreire@legalservicesmiami.org




                                    3
